     CASE 0:19-cv-01588-ECT-BRT Document 48 Filed 06/26/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


EDF Renewables Distributed Solutions,                        Civ. No. 19-1588 (ECT/BRT)
Inc.,

                     Plaintiff,

v.
                                                                ORDER
Morgan Southard and Dianne Southard
d/b/a Oxbow Sunworks, Oxbow Solar
Professionals, Inc.,

                     Defendants.


       This matter is before the Court on Plaintiff’s Motion to Compel and for Sanctions,

filed on June 3, 2020. (Doc. No. 39.) No opposition was filed. Based on the file, record,

and proceedings herein, Plaintiff’s Fed. R. Civ. P. 37 Motion to Compel and for

Sanctions is GRANTED.

       Accordingly, IT IS HEREBY ORDERED THAT:

       1.     Defendants shall produce all documents in their possession that are

              responsive to Plaintiff’s October 23, 2019, First Set of Requests for

              Production of Documents and are not subject to a valid claim of privilege

              or work-product by July 15, 2020;

       2.     Defendants shall produce a detailed privilege log identifying all documents

              withheld from production by Defendants on the basis of a claim of privilege

              or work-product by July 15, 2020; and
     CASE 0:19-cv-01588-ECT-BRT Document 48 Filed 06/26/20 Page 2 of 2




      3.    Plaintiff shall file its application for expenses and fees within one week of

            the date of this Order, and Defendants shall submit any response to

            Plaintiff’s application within one week of Plaintiff’s filing of such

            application.


Date: June 26, 2020

                                 s/ Becky R. Thorson
                                 BECKY R. THORSON
                                 United States Magistrate Judge




                                           2
Template date February 2019
